Peck, P. J.
This is an action for a declaratory judgment brought by the owner of an employment agency in her individual capacity and as treasurer of an association of employment agencies. The action seeks to have declared invalid, as without authority of law, a certain regulation of the State Commission Against Discrimination (Executive Law, § 125 et seq.) (first cause of action) and certain rulings of the commission (second cause of action). The order appealed from dismissed the complaint upon the ground that the plaintiff does not have legal capacity to sue either as an individual or as treasurer of the association. That ruling was made upon the basis of a showing by the respondents that neither plaintiff nor the association is engaged in any existing controversy with the commission with respect to the regulation involved in the first cause of action or any of the rulings involved in the second cause of action.
We do agree with Special Term that an action for a declaratory judgment should be brought by a real party in interest and that no sufficient showing has been made in the complaint that the association is a real party in interest. We are inclined, however, to accept the plaintiff individually as a real party in interest despite the absence of any formal pending and immediate controversy with the commission. It is true, for example, that the regulation complained of in the first cause of action is one which the plaintiff has complied with for several years, but the complaint alleges that the compliance has been under protest and that the regulation is a continuing unlawful interference with plaintiff’s business. Upon that contention we rule that the plaintiff individually has legal capacity to sue.
We are obliged, therefore, to consider other objections made to the complaint upon which Special Term has not ruled. The objections come down to a contention that the court in the exercise of its discretion should not entertain this declaratory judgment action. We have come to the conclusion on that aspect of the case that the first cause of action should be enter*361tained as to the plaintiff individually, hut not as treasurer of the association, and that the second cause of action should not be entertained at all.
The first cause of action relates to a general regulation of the commission which is made applicable to all employers anti employment agencies, including the individual plaintiff, requiring them to post a certain notice in all places of employment. Being a regulation having the purported force of law and being made mandatory on all employers and employment agencies, and by virtue thereof on the plaintiff individually, we think it appropriate for the court to entertain the challenge to the regulation in the form of a declaratory judgment action, without requiring the plaintiff to put herself in the position of disobedience to the regulation and incurring the consequence of having the respondents take action against her.
The “ rulings ” involved in the second cause of action, however, fall into a different category. They are not general regulations or made applicable to all employers or to the plaintiff as a matter of course. They appear to be in the nature of case rulings made on the facts of particular cases which have been before the commission and are published for the information of the public. While presumptively such rulings would be applied in similar cases which might come before the commission, the rulings are in no way self-executing or of an effect which is compelling on the part of employers or employment agencies. No complaints of any kind have been brought against the individual plaintiff or the members of the plaintiff association, and there is no existing controversy between the defendants and the plaintiff. There could be no controversy unless and until some complaint were filed, in which case the plaintiff would be called in and a conference held and the facts in the particular case explored and a recommendation made. Only in the event that no mutually satisfactory disposition was made would there be any further proceeding.
Declaratory judgments serve a useful purpose in declaring rights at a stage and in a forum more favorable to a party who is the object of some administrative regulation than a criminal proceeding or other enforcement proceeding, but it is undesirable to carry that view to the length of permitting a party to rush in and seek a declaratory judgment before his case is cognizable by an administrative agency and before any precise issue applicable to him can be drawn. It might well be that after some complaint and conference and recommendation by the commission an action for a declaratory judgment would be *362in order in advance of the commission’s taking any formal action, but at the present stage and on the showing made, neither the plaintiff individually nor the plaintiff association is sufficiently involved to warrant their seeking a declaratory judgment. Indeed, it would seem impractical to render a declaratory judgment. The action is premature and should be dismissed as to the second cause of action.
The order appealed from should be modified by denying the motion to dismiss the first cause of action in the amended complaint as to the individual plaintiff and, as so modified, affirmed, without costs.